DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to amendment
3.    This is a Non-Final Office action in response to applicant's amendment filed on 02/12/2021.
3.    Status of the claims:
•    Claims 1-3, 9, and 16 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments

5.    	In response to Applicant’s remarks/arguments filed on 02/12/2021 regarding amended claims 1-3, 9, 16, the Examiner acknowledges that Gilani does not explicitly teach the newly recited features as argued by Applicant. However, the system of HANSEN et al. (US 20110002328 A1) cures this deficiency.
6.    On pages 2-4 of Applicant’s remarks dated 02/12/2021, the applicants state that Gilani fails to teach or suggest (e.g., claim 1), “a gateway engine coupled to the storage device accessing and updating the set of data, the gateway engine being configured to share bandwidth and resources, across a plurality of organizations and devices, wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices”.    
7.    In response to applicant’s remarks/arguments, the examiner respectfully disagrees. As stated in the latest office action, Gilani discloses a gateway engine coupled to the storage device accessing and updating the set of data (e.g. the intelligent multi-modal IoT gateway has the ability to automatically discover nearby devices and sensors, connect to them, via wired or unwired communication channels, and uses a variety of connection technologies) (para. 15). Moreover, para. 21 further discloses updating the set of data (e.g. the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers). The examiner submits that e.g. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency. Moreover, Gilani also discloses the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources, para. 15, 21). 
The examiner concedes that Gilani does not appear to explicitly discloses the newly added limitation “wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices” as recited by the amended independent claims. However, the system of HANSEN et al. (US 20110002328 A1) is brought to the current rejection to cure this deficiency.
Please see the rejection below.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilani et al. (US 20180198641 A1) in view of HANSEN et al. (US 20110002328 A1).

Regarding claim 1, Gilani discloses a transient gateway, comprising:
a storage device storing a set of data (para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10); and
a gateway engine coupled to the storage device accessing and updating the set of data (para. 15, 21: the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers / paragraph 15 further discloses the intelligent multi-modal IoT gateway has the ability to automatically discover nearby devices and sensors, connect to them, via wired or unwired communication channels, and uses a variety of connection technologies), the gateway engine being configured to share bandwidth and resources, across a plurality of organizations (abstract, para. 15, 19, 21: the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency). 
Gilani teaches all the claim limitations but fails to explicitly teach wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices. 
In a similar field of endeavor, Hansen discloses wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices (Hansen, para. 19: establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to combine the teaching of Gilani with the teaching of Hansen to include the above features such as retrieving organization details of the plurality of organizations and devices from a device protocol registry. The motivation for doing so would have been to allow each registry to be able to provide access to a complete set of records, either cached locally or by redirecting the caller to another registry when required.
	
Regarding claim 2, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations, wherein the storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions (Fig. 6, para. 28, 29: the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, or the data should remain local and not be transmitted, as shown in block 102. If the data is to be transmitted to the remote location, then the data are transmitted to the Internet via one or more of the connectivity and resources available to the intelligent multi-modal IoT gateway 10, after data thinning, if desired).
wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin
when a value in the cryptocurrency vault is below a threshold, and wherein the gateway engine provides connectivity to multiple IoT (Internet of Things) clouds, and when new request arrives from the gateway admin, the gateway engine updates the device and protocol Registry and a state database (Smith, para. 10:).

Regarding claim 3, Gilani discloses the transient gateway according to claim 1, wherein the gateway engine is configured to provide resources as a monetized commodity (para. 15: the intelligent multi-modal IoT gateway provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously), wherein the gateway engine comprises software (para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server).
wherein the gateway engine tracks a vault and informs a gateway administrator when a
value in the vault is below a threshold, and wherein the gateway engine provides connectivity to a plurality of clouds, and when new request arrives from the gateway administrator, the gateway engine updates the device and protocol registry (Smith, para. 10:).

Regarding claim 4, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine provides protocols handling capabilities of its connected devices of one organization to another organization from among the plurality of organizations (Fig. 1, 3, para. 19: The intelligent multi-modal IoT gateway 10 has the capability to aggregate available bandwidth resources to boost the speed to transmit data from, e.g., video cameras and sensors, to the monitoring entity 76. The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time).

Regarding claim 5, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the storage device includes a device and protocol registry that stores and updates the set of data for various devices, other gateways, protocols and organizations (Fig. 5, para. 26: the intelligent multi-modal IoT gateways 10a and 10b employ logic and artificial intelligence to prioritize the data streams according to the type of data and the content of the data, and create a reduced data stream with only the selected or highest priority data for transmission).

Regarding claim 6, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine listens to the storage device (para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency), wherein the gateway engine, when a new request arrives from a gateway administrator, update the storage device, and wherein the transient gateway tracks a cryptocurrency vault and inform an administrator in case the amount in the currency drops below a certain threshold (para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).

Regarding claim 7, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine is configured to connect IoT (Internet of Things) devices to an IoT cloud, and wherein the bandwidth and resources are shared across the plurality of organizations, and provides connectivity to a plurality of the IoT clouds (para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers).

Regarding claim 8, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine is configured in the clouds (para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10).

Regarding claim 9, Gilani discloses a method of a transient gateway, the method comprising: storing a set of data (para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10); accessing and updating the set of data to share bandwidth and resources, across a plurality of organizations and devices (abstract, para. 15, 19, 21: (para. 21: the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers). Moreover, Gilani further discloses the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).
Gilani teaches all the claim limitations but fails to explicitly teach wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices. 
In a similar field of endeavor, Hansen discloses wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices (Hansen, para. 19: establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to combine the teaching of Gilani with the teaching of Hansen to include the above features such as retrieving organization details of the plurality of organizations and devices from a device protocol registry. The motivation for doing so would have been to allow each registry to be able to provide access to a complete set of records, either cached locally or by redirecting the caller to another registry when required.	

Regarding claim 10, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of organizing the set of data to act as a broker amongst the plurality of organizations, and wherein a storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions (Fig. 6, para. 28, 29: the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, or the data should remain local and not be transmitted, as shown in block 102. If the data is to be transmitted to the remote location, then the data are transmitted to the Internet via one or more of the connectivity and resources available to the intelligent multi-modal IoT gateway 10, after data thinning, if desired).

Regarding claim 11, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of providing resources as a monetized commodity (para. 15: the intelligent multi-modal IoT gateway provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously).

Regarding claim 12, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of providing protocol handling capabilities of its connected devices of one organization to another organization from among the plurality of organizations (Fig. 1, 3, para. 19: The intelligent multi-modal IoT gateway 10 has the capability to aggregate available bandwidth resources to boost the speed to transmit data from, e.g., video cameras and sensors, to the monitoring entity 76. The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time).

Regarding claim 13, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of storing and updating the set of data for various devices, other gateways, protocols and organizations (Fig. 5, para. 26: the intelligent multi-modal IoT gateways 10a and 10b employ logic and artificial intelligence to prioritize the data streams according to the type of data and the content of the data, and create a reduced data stream with only the selected or highest priority data for transmission).

Regarding claim 14, Gilani as modified by Hansen discloses the method according to claim 9, further comprising: listening to a storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing (para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency); when a new request arrives from a gateway administrator, updating the storage device (para. 19: The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time); and tracking a cryptocurrency vault and inform an administrator in case the amount in the currency drops below a certain threshold (para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).

Regarding claim 15, Gilani as modified by Hansen discloses the method according to claim 9, further comprising connecting IoT (Internet of Things) devices to a plurality of IoT cloud (para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers).

Regarding claim 16, Gilani discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method, comprising: storing a set of data (para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10); and accessing and updating the set of data to share bandwidth and resources by a gateway engine, across a plurality of organizations (abstract, para. 15, 19, 21: (para. 21: the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers). Moreover, Gilani further discloses the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).
wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices. 
In a similar field of endeavor, Hansen discloses wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices (Hansen, para. 19: establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to combine the teaching of Gilani with the teaching of Hansen to include the above features such as retrieving organization details of the plurality of organizations and devices from a device protocol registry. The motivation for doing so would have been to allow each registry to be able to provide access to a complete set of records, either cached locally or by redirecting the caller to another registry when required.

Regarding claim 17, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising of organizing the set of data to act as a broker amongst the plurality of organizations, and wherein the computer (Fig. 6, para. 28, 29: the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, or the data should remain local and not be transmitted, as shown in block 102. If the data is to be transmitted to the remote location, then the data are transmitted to the Internet via one or more of the connectivity and resources available to the intelligent multi-modal IoT gateway 10, after data thinning, if desired).

Regarding claim 18, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising of providing resources as a monetized commodity (para. 15: the intelligent multi-modal IoT gateway provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously).

Regarding claim 19, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising of providing protocol handling capabilities of its connected devices of one organization to another organization from among the plurality of organizations (Fig. 1, 3, para. 19: The intelligent multi-modal IoT gateway 10 has the capability to aggregate available bandwidth resources to boost the speed to transmit data from, e.g., video cameras and sensors, to the monitoring entity 76. The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time).

Regarding claim 20, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising: storing and updating the set of data for various devices, other gateways, protocols and organizations (Fig. 5, para. 26: the intelligent multi-modal IoT gateways 10a and 10b employ logic and artificial intelligence to prioritize the data streams according to the type of data and the content of the data, and create a reduced data stream with only the selected or highest priority data for transmission); listening to a storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing (para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency); when a new request arrives from a gateway administrator, updating the storage device (para. 19: The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time); tracking a cryptocurrency vault and inform an administrator in case the amount in the currency drops below a certain threshold (para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency); and connecting IoT (Internet of Things) devices to a plurality of IoT cloud (para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers)

Allowable Subject Matter
13.	Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 3, the prior art fails to suggest, teach or disclose “wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations, and wherein the storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions, wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin when a value in the cryptocurrency vault is below a threshold, and wherein the gateway engine provides connectivity to multiple IoT (Internet of Things) clouds, and when new request arrives from the gateway admin, the gateway engine updates the device and protocol Registry and a state database”.  That is, the closest prior art of Gilani discloses an intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency. The intelligent multi-modal IoT gateway 10 enables high availability (combine multiple network, provide network diversity), better performance (local analytics and decision making, and reducing cloud dependency), tighter security (multi-channel encrypted data delivery, and data stored locally), and lower total cost of ownership (multi-faceted and extendible device to support multiple interfaces, and seamless integration into legacy infrastructure). Fig. 1 further discloses the intelligent multi-modal IoT gateway 10 achieves data reliability and bandwidth boosting by creating a bonded Virtual Private Network (VPN) between two remote endpoints using available networks. It may define and combine multiple wired and wireless data pipes to create the bonded VPN communication, and data is split into multiple data packets and sent over these multiple data pipes simultaneously. A proxy agent manages the data traffic and utilizes each of 
The prior arts of record fail taken alone or in combination fail to disclose “wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations, and wherein the storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions, wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin when a value in the cryptocurrency vault is below a threshold, and wherein the gateway engine provides connectivity to multiple IoT (Internet of Things) clouds, and when new request arrives from the gateway 
elements of the claimed invention.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466         

                                                                                                                                                                                               /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466